Citation Nr: 0810946	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-40 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in August 2007.  

During the hearing, the veteran submitted lay evidence in the 
form of a "buddy statement" attesting to his physical 
presence in the Republic of Vietnam, along with a waiver of 
initial RO review of that document.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

The Board notes at this point that the claim was originally 
based on a claim of exposure to herbicides while serving in 
the waters off Vietnam.  The United States Court of Appeals 
for Veterans Claims issued a decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006) that reversed a Board decision 
denying service connection for disabilities claimed as a 
result of exposure to herbicides offshore.  VA appealed the 
Haas to the United States Court of Appeals for the Federal 
Circuit, and such claims were placed in "stay" pending 
resolution of that appeal.  

However, the veteran now asserts that he was physically 
present in Vietnam, rather than simply offshore, so the claim 
may be adjudicated outside the boundaries of Haas.  

Finally, the Board notes that review of the file shows the 
veteran filed a claim for service connection for prostate 
cancer in July 2007.  There is no indication that the RO has 
developed or adjudicated that claim.  That issue is 
accordingly referred to the RO for appropriate and prompt 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown as likely as not to have been 
physically present in the Republic of Vietnam during the 
presumptive period for exposure to Agent Orange.  

3.  The veteran currently is shown to have Type II diabetes 
mellitus.  



CONCLUSION OF LAW

The veteran's disability manifested by Type II diabetes 
mellitus is due to disease that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, and given 
the favorable action granting service connection, the Board 
finds that no further notification or assistance is required 
as to the issue on appeal.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be presumed for certain chronic 
diseases, including Type II diabetes mellitus, which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, there is no 
medical evidence in this case that diabetes mellitus was 
manifest to any degree during the first year after discharge.  

The Board also notes that if a veteran was exposed to an 
herbicide agent during active military service, diabetes 
mellitus shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

There is a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam War.  See 
38 C.F.R. § 3.307(a)(6)(iii).  

Specifically, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. §§ 
3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The veteran served on the USS New Jersey during a period when 
that ship provided naval gunfire support to land forces in 
Vietnam.  

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation to Vietnam.  38 C.F.R. 
§ 3.313.  However, the VA General Counsel has determined that 
this regulatory definition, which permits certain personnel 
not actually stationed within the borders of Vietnam to be 
considered to have served in that Republic, requires that an 
individual actually have been present within the boundaries 
of the Republic.

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam; service on a deep water vessel in waters off the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute "service in the Republic of Vietnam" for the 
purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the 
term "Vietnam era" means the period beginning on February 
28, 1961 and ending on May 7, 1975 in the case of a veteran 
who served in the Republic of Vietnam during that period).  
See VAOPGCPREC 27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam-era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  

The RO originally denied service connection because the 
veteran had been shown to have served in a deep water vessel 
(a battleship) offshore, but not to have actually served in 
or visited the Republic of Vietnam.  

However, in conjunction with his testimony before the Board, 
the veteran produced a letter dated in August 2007 signed by 
the former commanding officer of the USS New Jersey.  The 
letter asserts that the author of the letter specifically 
remembers the veteran having been present on the captain's 
gig going ashore in December 1968.  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the 
Board finds that the August 2007 letter by the veteran's 
former commanding officer provides independent corroboration 
of the veteran's account that he was physically present in 
the Republic of Vietnam in December 1968.  

As the veteran now is presumed to have been exposed to Agent 
Orange, and has a disease for which Agent Orange is the 
presumptive cause, the Board finds that the criteria for 
service connection for Type II diabetes mellitus are met.  


ORDER

Service connection for Type II diabetes mellitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


